Citation Nr: 0726369	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for infertility, 
claimed as secondary to service-connected malaria.

3.  Entitlement to service connection for a right eye 
disability, claimed as secondary to service-connected 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision that, in part, 
denied service connection for hypertension, infertility, and 
for a right eye disability.  The veteran timely appealed.

In November 2004, the veteran testified during a hearing 
before RO personnel.


FINDINGS OF FACT

1.  Hypertension was first demonstrated many years after 
service and is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.

2.  Current infertility was first demonstrated many years 
after service, and is not due to or aggravated by a service-
connected disability.

3.  Other than for congenital abnormalities or refractive 
error of the right eye, there is no competent evidence that 
the veteran has a currently diagnosed right eye disability 
that is related to a disease or injury during active service, 
or is due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, 
claimed as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).

2.  The criteria for service connection for infertility, 
claimed as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).

3.  The criteria for service connection for a right eye 
disability, claimed as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2003, July 2004, and March 2006 letters, the RO 
notified the veteran of elements of service connection, and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  The timing deficiency was remedied by the fact that 
the veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that his hypertension is caused or 
aggravated by his service-connected PTSD, and that his 
infertility and right eye disabilities are caused or 
aggravated by his service-connected malaria.  Service 
connection is available on a secondary basis for disease or 
disability that is proximately due to a service connected 
disease or disability.  38 C.F.R. § 3.310(a).  The regulation 
has been interpreted as permitting secondary service 
connection where a service connected disease or disability 
aggravates the claimed disease or injury.  Allen v. Brown, 
7 Vet. App.  439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.	Hypertension 

VA defines hypertension as existing when systolic readings 
are consistently 160 or more, or diastolic readings are 
predominantly 90 or more.  38 C.F.R. § 4.104, Diagnostic Code 
7101, Note (1) (2006).

Service medical records contain neither manifestations nor 
complaints, nor findings of either hypertension or elevated 
blood pressure.  His blood pressure readings were 128/60 
(sitting) at enlistment in August 1964, and 120/80 (sitting) 
at discharge examination in July 1967.  

The report of a December 1968 VA examination reflects a blood 
pressure reading of 118/80 (sitting).

During a July 2003 VA examination, the veteran reported that 
he recently had been diagnosed with hypertension, and that he 
was placed on medication for treatment.  On examination, his 
blood pressure reading was 160/80.  The examiner diagnosed 
hypertension, essential, not due to PTSD.  The examiner noted 
a relationship existed between stress and hypertension, but 
that hypertension was not caused by stress.  The examiner 
indicated that hypertension may be aggravated by stress.

In November 2004, the veteran testified that his blood 
pressure had been significantly elevated at times when he 
received treatment for PTSD, and that his medication for 
hypertension required adjustment.

VA group psychotherapy records, dated in March 2005, reflect 
that anger and depression were the most consistent problems 
the veteran experienced since his return from Vietnam.

Records also reflect that the veteran's hypertension was 
under better control in May 2005 with a changed prescription.

The report of an October 2005 VA examination reflects that 
the veteran's blood pressure reading was 140/88 (sitting), 
and well controlled.

VA outpatient treatment records reveal that the veteran's 
blood pressure was usually adequately controlled, and that no 
medication changes were indicated in March 2006.  The 
physician commented that the veteran's blood pressure was 
barely elevated.
 
The report of an August 2006 VA examination reveals that 
available medical literature does not accept PTSD as a cause 
of hypertension.  Records reflect that acute bouts of stress 
can cause transient elevations of blood pressure, but that 
they do not cause sustained hypertension which warrants 
therapy.  The August 2006 examiner opined that the veteran's 
hypertension was not aggravated by PTSD in a sustained 
fashion.

The August 2006 examiner's opinion is consistent with the 
evidence of record that shows the veteran's hypertension to 
be adequately controlled.  In fact, none of the veteran's 
treatment records show sustained elevations of blood 
pressure.  In this regard, the August 2006 examiner's opinion 
is probative on the question of causation and is supported by 
the evidence of record.

Here, the competent evidence weighs against a finding that 
that the veteran's hypertension is proximately due to or the 
result of PTSD; or that the veteran's hypertension was 
aggravated by PTSD.

Nor is there competent medical evidence showing 
manifestations of elevated blood pressure or hypertension, to 
a degree of 10 percent within one year from the date of 
termination of active service.  Paulson v. Brown, 7 Vet. App. 
466 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran may have had a long history of 
hypertension, the record does not document the claimed 
condition within one year of service.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.

B.  Infertility

Service medical records contain neither manifestations nor 
complaints, nor findings of either impotence or infertility.  
Records reflect treatment for malaria in May 1966.

During a December 1968 VA examination, the veteran reported 
having an attack of malaria in 1966.  While records reflect 
no objective residuals of malaria, service connection has 
been established for malaria, rated as 0 percent 
(noncompensable) disabling.

Records show a diagnosis of benign prostatic hypertrophy in 
November 1993, following an ultrasound examination of the 
prostate.  There were no complications related to the 
procedure.

The report of a July 2003 VA examination reflects a diagnosis 
of infertility, apparently due to a low sperm count of 
unknown cause.  There was no evidence of hormonal 
insufficiency.  Renal functions were normal.  The examiner 
opined that the veteran's infertility was not likely related 
to malaria.

In November 2004, the veteran testified that he contracted 
gonorrhea in service, and experienced a high temperature when 
he was treated for malaria in service.

While the veteran is competent to testify, via first-hand 
knowledge, that he contracted gonorrhea and had a fever while 
being treated for malaria (see Bostain v. West, 11 Vet. App. 
124, 127 (1998)), there is no competent evidence of record 
that the service-connected malaria is what causes or 
aggravates the veteran's infertility.

In any event, there is no competent opinion that the 
veteran's infertility was proximately due to or the result of 
any service-connected disability; or that the veteran's 
infertility was aggravated by any service-connected 
disability.

Because the competent evidence does not link the veteran's 
infertility to service or to a service-connected disability, 
the weight of the evidence is against the claim, and against 
the grant of service connection for infertility.

C.  Right Eye Disability

At the time of the veteran's enlistment examination in August 
1964, his vision (both distant and near) of the right eye was 
20/20.  Records show that the veteran reported blurred vision 
in January 1967.  The examiner planned refraction.

At the time of the veteran's separation examination in July 
1967, his near vision of the right eye was unchanged; his 
distant vision of the right eye was 20/200, corrected to 
20/200.  Amblyopia ex anopsia was diagnosed by the examiner, 
who assigned an "E-2" (eyes) score on the PULHES profile.

As noted above, service connection has been established for 
malaria.

During a July 2003 VA examination, the veteran reported that 
he first noted decreased vision in his right eye at the time 
of treatment for malaria in service. On examination, visual 
acuity with correction was 20/70 at near and 20/60 +1.00 at 
distance in the right eye.  The examiner noted correction 
with hyperopic astigmatic and presbyopic corrections, but 
that the veteran had a refractive amblyopia with the 
hyperopia being 375 on the right as opposed to 75 on the 
left.  Visual fields were full, and external examination was 
normal.  The examiner diagnosed hyperopic astigmatism and 
presbyopia, with hyperopia much greater right than left; and 
refractive amblyopia of the right eye.  

The July 2003 examiner opined that the veteran's right eye 
disability was not likely related to malaria.  The assessment 
was decreased visual acuity of the right eye secondary to 
refractive amblyopia.

The veteran required eyeglasses in December 2003 to read 
medication bottles.  Records show provisional diagnoses of 
disorders of refraction and accommodation.

In November 2004, the veteran testified that he did not have 
any problems with his right eye when he entered service, 
until he contracted malaria.

Records show a longstanding history of decreased visual 
acuity in the right eye due to refractive amblyopia in 
January 2006.  At that time, the veteran had no visual 
complaints other than mentioning that his eyes felt dry at 
times.  The assessments were diabetes mellitus II without 
retinopathy, dry eye syndrome, refractive amblyopia of the 
right eye, refractive error, and cataracts.
 
Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As hyperopia with astigmatism and presbyopia are 
refractive errors, those conditions are not "diseases" or 
"injuries" for the purposes of service connection.  See 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

No eye disease or injury was assessed in service.  The 
amblyopia noted then is a manifestation of refractive error.  
While service connection may be granted, in limited 
circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  The veteran's service 
medical records reflect neither an injury nor a disease 
regarding the eyes.  The July 2003 examiner specifically 
indicated that the veteran's decreased visual acuity of the 
right eye was not likely related to malaria.  In short, the 
evidence does not reflect aggravation.

Even assuming, arguendo, that the veteran does suffer from a 
current right eye disability, the claim would still have to 
be denied in the absence of evidence of a nexus between any 
such disability and service.  

The July 2003 examiner's opinion is consistent with the 
evidence of record that shows decreased visual acuity in the 
right eye due to refractive amblyopia.  In this regard, the 
opinion is probative on the question of causation and is 
supported by the evidence of record.

Here, there is no competent opinion that a claimed right eye 
disability is proximately due to or the result of service-
connected malaria; or that a claimed right eye disability was 
aggravated by malaria.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.

D.  Conclusion

Inasmuch as the preponderance of the evidence is against each 
of the claims for service connection, reasonable doubt does 
not arise and each of the claims is denied.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.

Service connection for infertility, to include as secondary 
to service-connected malaria, is denied.

Service connection for a right eye disability, to include as 
secondary to service-connected malaria, is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


